    Case: 1:20-cv-00242-SRC Doc. #: 12 Filed: 01/28/21 Page: 1 of 5 PageID #: 60




                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF MISSOURI
                                    SOUTHEASTERN DIVISION

ANTHONY S. TAYLOR,                                         )
                                                           )
                  Petitioner,                              )
                                                           )
         v.                                                )             No. 1:20-CV-242 SRC
                                                           )
BILL STANGE,                                               )
                                                           )
                  Respondent.                              )

                                      MEMORANDUM AND ORDER

         This matter is before the Court on self-represented Petitioner Anthony S. Taylor’s amended

petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254. ECF No. 10. For the reasons

discussed below, the petition will be denied and dismissed as successive. See 28 U.S.C. § 2244(b).

                                                   Background

         Petitioner is currently incarcerated in the Southeast Correctional Center in Charleston,

Missouri. On June 14, 2010, Petitioner pleaded guilty to two counts of first-degree assault of a law

officer in violation of Mo. Rev. Stat. § 565.081 and two counts of armed criminal action in

violation of Mo. Rev. Stat. § 571.015. See State v. Taylor, Case No. 0922-CR00275-01 (22nd Jud.

Dist., St. Louis City). 1 On August 5, 2010, Petitioner was sentenced to terms of 25 years’

imprisonment for each count, with the sentences to run concurrently. Id. Petitioner filed a motion

for post-conviction relief pursuant to Rule 24.035, which was denied without an evidentiary

hearing, and the denial of relief was affirmed on appeal on November 20, 2012. Taylor v. State,

386 S.W.3d 210 (Mo. Ct. App. E.D. 2012).


1
  Petitioner’s underlying state court cases were reviewed on Case.net, Missouri’s online case management system.
The Court takes judicial notice of these public records. See Levy v. Ohl, 477 F.3d 988, 991 (8th Cir. 2007) (explaining
that district courts may take judicial notice of public state records); and Stutzka v. McCarville, 420 F.3d 757, 760 n.2
(8th Cir. 2005) (stating that courts “may take judicial notice of judicial opinions and public records”).
  Case: 1:20-cv-00242-SRC Doc. #: 12 Filed: 01/28/21 Page: 2 of 5 PageID #: 61




       On June 11, 2013, Petitioner filed a petition for writ of habeas corpus in this Court pursuant

to 28 U.S.C. § 2254. See Taylor v. Wallace, Case No. 4:13-CV-1149-HEA (E.D. Mo.). He sought

relief on four grounds: (1) trial counsel was ineffective in promising him a ten-year sentence; (2)

the judgment of conviction or sentence imposed violated the constitution or laws of Missouri; (3)

he entered a plea because of a coerced confession and “the court was actual prejudice;” and (4)

“due process rights of law violated to present a defense, a jury trial and against self-incrimination.”

Id.

       On July 7, 2016, this Court dismissed the petition for the reason that the “state courts’

rulings with respect to Petitioner’s prayer for relief were neither contrary to, nor unreasonable

applications of, clearly established federal law” and because Petitioner failed to sufficiently present

facts in support of his claims. See Taylor v. Wallace, Case No. 4:13-CV-1149-HEA, 2016 WL

3653951 (E.D. Mo. July 7, 2016). Petitioner did not file a notice of appeal.

                                    Instant Amended Petition

       On November 11, 2020, Petitioner filed a handwritten “Motion for Re-Sentence.” ECF No.

1. This Court construed the filing as a petition for writ of habeas corpus pursuant to 28 U.S.C.

§ 2254 and ordered Petitioner to submit an amended petition because it was not on a Court form

as required by Local Rule 2.06(A). See ECF No. 4. On January 27, 2021, Petitioner timely

complied and filed the instant amended petition on a Court form as well as a supplemental

handwritten document titled “Amended Motion for Re-Sentence.” See ECF Nos. 10 and 11.

       The amended petition asserts three grounds to support his petition. Petitioner again alleges:

(1) his trial counsel was ineffective in promising him a ten-year sentence; (2) the judgment of

conviction or sentence imposed by the circuit court violated the constitution or laws of Missouri;


                                                  2
  Case: 1:20-cv-00242-SRC Doc. #: 12 Filed: 01/28/21 Page: 3 of 5 PageID #: 62




and (3) he entered a guilty plea because of a coerced confession and “the court was actual

prejudice.” See ECF No. 10 at 4-13. These grounds are identical to those he previously presented

to this Court and which were dismissed on July 7, 2016 in Taylor v. Wallace, Case No. 4:13-CV-

1149-HEA.

                                              Discussion

        Petitioner is a self-represented litigant who brings the instant amended petition pursuant to

28 U.S.C. § 2254. For the reasons discussed below, the amended petition must be denied and

dismissed because it is successive. See 28 U.S.C. § 2244(b).

        A. Successive Petition

        The Anti-Terrorism and Effective Death Penalty Act of 1996 (“AEDPA”) applies to all

petitions for federal habeas relief filed by state prisoners after the statute’s effective date of April

24, 1996. Lindh v. Murphy, 521 U.S. 320, 326-29 (1997). Under the AEDPA, there is a “stringent

set of procedures” that a state prisoner “must follow if he wishes to file a second or successive

habeas corpus application challenging that custody.” Burton v. Stewart, 549 U.S. 147, 152 (2007).

        Generally, a claim presented in a “successive habeas corpus application under section 2254

that was presented in a prior application shall be dismissed.” 28 U.S.C. § 2244(b)(1). For claims

in a successive application that were not presented in a prior application, however, “the applicant

shall move in the appropriate court of appeals for an order authorizing the district court to consider

the application.” 28 U.S.C. § 2244(b)(3)(A). See also Boyd v. United States, 304 F.3d 813, 814

(8th Cir. 2002) (stating that authorization by the Eighth Circuit Court of Appeals is a “prerequisite

under 28 U.S.C. § 2244(b)(3) . . . to the filing of a second or successive habeas petition”).




                                                   3
  Case: 1:20-cv-00242-SRC Doc. #: 12 Filed: 01/28/21 Page: 4 of 5 PageID #: 63




        In this case, as noted above, Petitioner filed his first 28 U.S.C. § 2254 petition on June 11,

2013. See Taylor v. Wallace, Case No. 4:13-CV-1149-HEA (E.D. Mo.). The petition was denied

on the merits on July 7, 2016. Petitioner did not appeal. Because Petitioner has filed a prior petition,

the instant 28 U.S.C. § 2254 amended petition is successive.

        To the extent that Petitioner seeks to relitigate claims he brought in his original 28 U.S.C.

§ 2254 petition, those claims must be dismissed pursuant to 28 U.S.C. § 2244(b)(1). To the extent

that Petitioner seeks to bring new claims for habeas relief, he must first obtain leave from the

United States Court of Appeals for the Eighth Circuit before bringing those claims in this Court.

28 U.S.C. § 2244(b)(3)(A). Petitioner has not been granted leave to file a successive habeas

petition by the Eighth Circuit Court of Appeals. Therefore, the petition must be denied and

dismissed as successive.

        B. Summary Dismissal

        Rule 4 of the Rules Governing § 2254 Cases in the United States District Courts provides

that a district court shall summarily dismiss a § 2254 petition if it plainly appears that the petitioner

is not entitled to relief. Here, it plainly appears Petitioner is not entitled to relief because he has

previously filed a habeas petition in this Court, making the instant petition successive. Moreover,

Petitioner has not received authorization from the United States Court of Appeals for the Eighth

Circuit, meaning that the Court cannot consider his petition.

        C. Certificate of Appealability

        The Court has considered whether or not to issue a certificate of appealability. In order to

issue such a certificate, the Court must find a substantial showing of the denial of a federal right.

See Tiedeman v. Benson, 122 F.3d 518, 522 (8th Cir. 1997). “A substantial showing is a showing


                                                  −4−
  Case: 1:20-cv-00242-SRC Doc. #: 12 Filed: 01/28/21 Page: 5 of 5 PageID #: 64




that issues are debatable among reasonable jurists, a court could resolve the issues differently, or

the issues deserve further proceedings.” Cox v. Norris, 133 F.3d 565, 569 (8th Cir. 1997).

Petitioner has not made such a showing, so the Court will not issue a certificate of appealability.

       Accordingly,

       IT IS HEREBY ORDERED that Petitioner’s amended petition for writ of habeas corpus

pursuant to 28 U.S.C. § 2254 [ECF No. 10] is DENIED AND DISMISSED AS SUCCESSIVE.

See 28 U.S.C. § 2244(b). A separate order of dismissal will be entered herewith.

       IT IS FURTHER ORDERED that the Court declines to issue a certificate of

appealability.

       Dated this 28th day of January, 2021.




                                                 STEPHEN R. CLARK
                                                 UNITED STATES DISTRICT JUDGE




                                                −5−
